
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1225
		In the House of Representatives, U.
		  S.,
		
			March 25, 2010
		
		RESOLUTION
		
	
	
		That upon adoption of this resolution, it
			 shall be in order to take from the Speaker's table the bill (H.R. 4872) to
			 provide for reconciliation pursuant to Title II of the concurrent resolution on
			 the budget for fiscal year 2010 (S. Con. Res. 13), with the Senate amendments
			 thereto, and to consider in the House, without intervention of any point of
			 order except those arising under clause 10 of rule XXI, a single motion offered
			 by the chair of the Committee on Education and Labor or his designee that the
			 House concur in the Senate amendments. The Senate amendments and the motion
			 shall be considered as read. The motion shall be debatable for 10 minutes
			 equally divided and controlled by the chair and ranking minority member of the
			 Committee on Education and Labor. The previous question shall be considered as
			 ordered on the motion to final adoption without intervening motion or demand
			 for division of the question.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
